motions for summary judgment without prejudice. Similarly, Plaintiff's motion for "Discovery of

a More Definite Statement" is denied as moot because the case will soon proceed to discovery. 4

                                              CONCLUSION

       For the foregoing reasons, Plaintiff's various motions are DENIED. First, Plaintiff's

motion to amend his complaint is DENIED, partially with prejudice and partially without. The

Second Amended Complaint remains the operative complaint in this case. Second, Plaintiff's

motion for pro bono counsel is denied without prejudice to renew at a later date. Third, in light of

the lack of discovery in this case, Plaintiff's motion for summary judgment is DENIED without

prejudice to renew at an appropriate juncture. Finally, as this case will soon proceed to discovery,

Plaintiff's motion for "Discovery of a More Definite Statement" is DENIED as moot.

       The Clerk of the Court is respectfully directed to terminate the motions at ECF Nos. 59,

65, 89, 104, 108, and 109. The Clerk is also directed to mail a copy of this Order to Plaintiff at

the address listed on ECF and to file proof of service on the docket.



Dated: November     2,
                     2019
       White Plains, New York
                                                                           SO ORDERED:




                                                                      NELSON s. ROMAN
                                                                    United States District Judge




4      Plaintiff has filed numerous letters and requests seeking discovery-related items, or posing discovery-related
       questions, from Defendants. (See, e.g., ECF Nos. 91, 93, 94, 102.) Once this case proceeds to discovery,
       Plaintiff will have an opportunity to make and/or renew his discovery requests to Defendants.

                                                        8
